Case: 4:20-cr-00371-SRC-SPM Doc. #: 4 Filed: 07/29/20 Page: 1 of 7 PageID #: 12




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                           )
                                                     )
 Plaintiff,                                          )
                                                     )
 v.                                                  ) No.
                                                     )
 ANTHONY D. JONES, JR.,                              )
                                                     )
 Defendant.                                          )

                         UNITED STATES OF AMERICA’S
                 MOTION FOR PRETRIAL DETENTION AND HEARING

      Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen,

United States Attorney for the Eastern District of Missouri, and Jennifer Szczucinski, Special

Assistant United States Attorneys for said District, and moves the Court to order Defendant

detained pending trial, and further requests that a detention hearing be held three (3) days from the

date of Defendant's initial appearance before the United States Magistrate pursuant to Title 18,

United States Code, '3141, et seq.

      As and for its grounds, the United States of America states as follows:

      1.       Defendant is charged with armed carjacking in violation of Title 18, United States

Code, Section 2119, brandishing and discharging a firearm in furtherance of that crime of violence

in violation of Title 18, United States Code, Section 924(c), Felon in Possession of Ammunition

and Felon in Possession of a Firearm in violation of Title 18, United States Code, Section

922(g)(1), and Witness Tampering in violation of Title 18, United States Code, Section 1512(b)(3).

Accordingly, a rebuttable presumption arises pursuant to Title 18, United States Code, Section

3142(e)(3) that there are no conditions or combination of conditions which will reasonably assure

                                                 1
Case: 4:20-cr-00371-SRC-SPM Doc. #: 4 Filed: 07/29/20 Page: 2 of 7 PageID #: 13




the appearance of the defendant as required, and the safety of any other person and the community.

       2.      Under the Bail Reform Act of 1984, 18 U.S.C. §3142(e), a defendant may be

detained without bail prior to trial where, after a hearing, a judicial officer finds that the

government has shown by clear and convincing evidence that no release condition or set of

conditions will reasonably assure the safety of the community. In the alternative, the government

may show by a preponderance of the evidence that the defendant is a flight risk such that no

condition or set of conditions will reasonably assure the defendant’s appearance. See 18 U.S.C. §

3142(c), (e)-(f); United States v. Abad, 350 F.3d 793, 797 (8th Cir. 2003) (citing United States v.

Kisling, 334 F.3d 734, 735 (8th Cir. 2003) (quoting United States v. Orta, 760 F.2d 887, 891 (8th

Cir. 1985) (en banc))); United States v. Dorsey, 852 F.2d 1068 (8th Cir. 1988); United States v.

Lewis, 676 F. Supp. 1008, 1018 (E.D. Mo. 1991); United States v. Payne, 660 F. Supp. 288, 291

(E.D. Mo. 1987). The Bail Reform Act describes the factors to be considered in determining

whether the required conditions of release exist. 18 U.S.C. § 3142(g). The Court is directed to

take into consideration the available information concerning:

               (1)    the nature and circumstances of the offense charged,
                      including whether the offense is a crime of violence…or
                      involves a…firearm, explosive, or destructive devise;

               (2)    the weight of the evidence against the person;

               (3)    the history and characteristics of the person, including --

                      (A)     his character, physical and mental condition, family
                              ties, employment, financial resources, length of
                              residence in the community, community ties, past
                              conduct, history relating to drug or alcohol abuse,
                              criminal history, and record concerning appearance
                              at court proceedings; and

                      (B)     whether, at the time of the current offense and

                                                2
Case: 4:20-cr-00371-SRC-SPM Doc. #: 4 Filed: 07/29/20 Page: 3 of 7 PageID #: 14




                                    arrest, he was on probation, on parole, or other
                                    release pending trial, sentencing, appeal, or
                                    completion of sentence for an offense under
                                    Federal, State, or local law; and

                  (4)      the nature and seriousness of the danger to any person or
                           the community that would be posed by the person’s
                           release…Id.


                  THE NATURE AND CIRCUMSTANCES OF THE OFFENSE

         3.       The Defendant is charged with violent offenses, including carjacking resulting in

death and use of a firearm in furtherance of a crime of violence resulting in death. The punishment

for these offenses includes any term of years, life, and death. 18 U.S.C. §2119(3); 18 U.S.C.

924(j)(1). Investigation by the St. Louis Metropolitan Police Department (“SLMPD”) and the

Bureau of Alcohol, Tobacco, Firearms, and Explosives (“ATF”) revealed 1 that on May 4, 2019,

Jessica Vinson (“Vinson”) was found deceased, her body abandoned behind the 5300 block of

Vernon Avenue. Vinson was shot multiple times. Further, Vinson had no identification on her

person. Once SLMPD detectives were able to identify Vinson, they discovered that Vinson’s

vehicle was missing and that Vinson’s home, located in the 4300 block of Maffitt, was burglarized

by several individuals approximately ninety minutes prior to Vinson’s body being discovered.

Missing from Vinson’s home were several items, including an iPad. Additionally, SLMPD

detectives learned that at approximately the same time Vinson’s home was being burglarized, a

witness spoke with Vinson in the 3100 block of Ohio. According to the witness, Vinson arrived

in her vehicle, but was seated in passenger seat while an unknown black male was driving Vinson’s


1
 The United States expects that the facts set forth would be offered at trial. However, this summary is not offered
as a comprehensive statement of the United States’ case. Instead, the purpose is to provide the Court with an outline
of some of the United States’ evidence and to to serve as a guide for the Court. It is not intended to be in the nature
of a Bill of Particulars that would fix and/or bind the United States to a set theory of proof.
                                                          3
Case: 4:20-cr-00371-SRC-SPM Doc. #: 4 Filed: 07/29/20 Page: 4 of 7 PageID #: 15




vehicle.

       4.      On May 6, 2019, SLMPD officers located Vinson’s vehicle driving in the area of

Belt Avenue and Page Avenue. SLMPD officers observed that the license plate affixed to the rear

of Vinson’s vehicle was registered to a different vehicle. When SLMPD officers attempted to pull

over Vinson’s vehicle, it fled at a high rate of speed, eventually crashing near the exit ramp of I-

70 and Grand Avenue. The Defendant fled from the driver’s seat and Tyeishia Adail, charged as

with being an accessory after the fact to Vinson’s murder pursuant to Title 18, United States Code,

Section 3, fled from the passenger seat of the vehicle. The Defendant was ultimately taken into

custody while hiding in the garage of a residence. Adail was taken into custody at a gas station

nearby. A search of Vinson’s vehicle located a Ruger P95 9mm pistol between the driver’s seat

and the center console and a small bag with suspected narcotics on the back seat. Adail’s purse

was also present, with Vinson’s iPad inside it. Vinson’s license plates were located in the trunk of

the vehicle. Officers also observed ballistic damage to the interior passenger side door, two bullets

on the passenger side of the vehicle, and suspected blood on the passenger seat and doorframe.

The SLMPD Laboratory analyzed the license plates for fingerprints and the suspected blood for

DNA. Forensic analysis of the suspected blood identified it as being Vinson’s DNA. Cellular

phone records revealed that the Defendant communicated with Adail and others involved in the

burglary of Vinson’s home multiple times in the hours prior to Vinson’s body being located. Those

records further revealed that the phone the Defendant utilized was located: 1) near Vinson’s

apartment in the early morning hours of May 4, 2019; 2) near the 3100 block of Ohio at the time

when Vinson was in the 3100 block of Ohio; and 3) between Adail’s apartment and the location

where Vinson’s body was located approximately one hour before Vinson was found.


                                                 4
Case: 4:20-cr-00371-SRC-SPM Doc. #: 4 Filed: 07/29/20 Page: 5 of 7 PageID #: 16




              5.      While confined in the St. Louis City Justice Center on unrelated charges, the

Defendant used a jail-issued tablet to send electronic communications threatening to harm

individuals who were aware of the Defendant’s violent criminal conduct toward Vinson.

                                   THE WEIGHT OF THE EVIDENCE

     6.               The weight of the evidence against Defendant is strong. Among other things, it

consists of the Defendant being located driving Vinson’s vehicle, which contained Vinson’s blood

and ballistic evidence, two days after her murder. Cellular phone evidence ties the Defendant to

the scene and to Vinson. The evidence strongly indicates the Defendant is guilty of the crime

charged and thus, should be detained awaiting trial.

                         THE HISTORY AND CHARACTER OF THE DEFENDANT

     7.               The Defendant is currently confined in the St. Louis City Justice Center, pending

trial, for multiple counts of Assault in the First Degree and Armed Criminal Action. In that case,

the Defendant is charged with shooting at an individual near a gas station, chasing that individual

back to his/her vehicle; and continuing to shoot into the vehicle, injuring a small child who was

seated in the back seat.

          8.          The defendant’s criminal history reflects that he has multiple felony convictions

including, but not limited to, the following:

          •        1022-CR05041, State of Missouri v. Anthony Jones*
                      Guilty Plea/Sentence Date: February 17, 2011
                                    Count One: Robbery in the Second Degree
                                    Count Two: Robbery in the Second Degree
                                    Sentence:     7 year SES, 3 years probation
                             *The SLMPD Incident Report regarding this conviction reflects that the

Defendant and another individual approached a male and a female walking to a vehicle, repeatedly

struck both individuals until they obtained keys to the vehicle, and stole the vehicle.

                                                      5
Case: 4:20-cr-00371-SRC-SPM Doc. #: 4 Filed: 07/29/20 Page: 6 of 7 PageID #: 17




       •   1122-CR05023, State of Missouri v. Anthony Jones
              Guilty Plea/Sentence Date: February 24, 2012
                            Count One: Tampering in the First Degree
                            Sentence:     5 years MDC*
              *The Defendant’s parole was revoked.

       •   1322-CR00383, State of Missouri v. Anthony Jones
              Guilty Plea/Sentence Date: May 5, 2013
                            Count One: Unlawful Possession of a Firearm
                            Count Two: Unlawful Use of a Weapon
                            Sentence:     7 years MDC*
              *The Defendant was released on parole on December 26, 2018 and was on parole

at the time he committed the charged offenses.

                     DANGER TO OTHERS AND THE COMMUNITY

     9.        The Defendant is a danger to the community. Danger to the community may be

established by presenting “significant evidence linking [a defendant] to the violent crime for which

he was indicted.” Abad, 350 F.3d at 797 (citing Mercedes, 254 F.3d at 435, 438). Strong evidence

exists that the Defendant committed a violent carjacking and murder. Additionally, the Defendant

is a danger to any other co-conspirators and witnesses, as he has already threatened individuals, if

they disclosed information about Vinson’s murder, indicating there is a serious risk that the

Defendant will continue to attempt to obstruct justice, threaten, injure, or intimidate prospective

witnesses. See 18 U.S.C. §3142(f)(2)(B).

     10.       Further, the Defendant brags, in numerous electronic communications from his jail-

issued tablet, about being involved in multiple shootings and murders in the St. Louis area.

                                         FLIGHT RISK

     11.       The Defendant is a flight risk. He is facing substantial prison time, and, possibly,

the death penalty, which provides an overwhelming incentive to flee to avoid prosecution. See

United States v. Arndt, 329 F. Supp. 2d 182, 199 (D. Mass. 2004) (facing lengthy term of

                                                 6
Case: 4:20-cr-00371-SRC-SPM Doc. #: 4 Filed: 07/29/20 Page: 7 of 7 PageID #: 18




imprisonment is in itself an incentive to flee). United States v. El-Gabrowny, 35 F.3d 63, 65 (2d

Cir. 1994) (no constitutional violation in long pretrial detention where prospect of lengthy term in

prison provides great incentive to flee); United States v. Gonzalez, 995 F. Supp. 1299, 1303 (D.

N.M. 1998); United States v. Nichols, 897 F. Supp. 542, 547 (W.D. Okla. 1995) (prospect of

lengthy prison term, life imprisonment, or death penalty provides defendant with great incentive

to flee). Further, the Defendant fled from law enforcement in this case, putting numerous

individuals at risk.

      12.       Based upon a review of the statutory requirements, there is clear and convincing

evidence that no release condition or set of conditions will reasonably assure the safety of the

community or other specific persons residing in the community if the Defendant is released.

Moreover, those same facts, coupled with the possibility of death or up to life in prison once

convicted, establish by a preponderance of the evidence that the Defendant represents a risk of

flight. Detention is appropriate.

      WHEREFORE, the United States requests this Court to order Defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of Defendant's initial

appearance.

                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney

                                                     /s/ Jennifer Szczucinski
                                                     JENNIFER SZCZUCINSKI, #56906MO
                                                     Special Assistant United States Attorney




                                                 7
